DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/9/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 5/31/2019 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites, “the transform window size”
There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites, “where g is gain used in the packet loss concealment, x0 is a raw audio signal segment, having 1/3 the transform window length”
There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites, “identify the presence of transform windows”
There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites, “modify each reduced-energy signal block of the raw audio signal at one of a beginning boundary and an ending boundary of the inserted blocks”
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 14 is drawn to a "program" per se as recited in the preamble and as such is non-statutory subject matter. See MPEP § 2106.03. 
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to …” The claimed computer program product itself is a computer code.  Although the claim recites “one or more processors, …. a non-transitory computer-readable medium …” the one or more processors and/or the non-transitory CRM are not explicitly included in the claimed computer program product.  Thus, Claim 14 is rejected under 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-19 would be allowable over the prior art of record if they overcome the present 112 (b) and 101 rejections.

SHARMA (US 2011/0196673 A1) discloses a method for concealing packet loss in a received audio stream, the method comprising: 
receiving, by an audio communication system comprising one or more servers (Fig. 3 – “base station”; Par 41 – “Examples of a base station include cellular telephone base stations or nodes, access points, wireless gateways and/or wireless routers, for example.”), packets of an audio stream (Par 80 – “An electronic device 102 (e.g., with an SBC decoder 104 and a PLC/lost packet reconstruction module 112) may begin decoding 402 an SBC encoded audio signal (e.g., a received wideband speech bit stream).”), the received audio stream being in a non-lapped transform domain format (Par 43 – “SBC is a frame-based codec, where an input signal is fragmented into a frame and time samples in the frame are converted by analysis filters to decimated sub-band samples. The sub-band samples in each frequency band are adaptively quantized, and the quantizer indexes are then transmitted to an SBC decoder, along with the quantizer step sizes.”), the packets having a sequential order, where a block of packets is missing in the sequence (Par 73 – “For example, when a packet is lost, the PLC/lost packet reconstruction module 112 may replace or fill the lost packet or frame with samples from a last pitch period. The last pitch period may comprise a series of samples from a preceding frame or packet. Samples from the last pitch period may be copied, inserted and/or merged into the lost or missing packet or frame. This may accordingly continue a pitch from the preceding frame. Thus, the samples placed in the lost or missing packet or frame may sound (when output as an acoustic signal) similar to the preceding frame, thus avoiding unwanted distortions.”), the block of packets including at least one packet, each packet of the audio stream having a received window size (Par 56 – “Specifically, since the length of sample blocks used in the correlation computation may be doubled for Wideband (WB) speech PLC, the number of arithmetic operations would be increased by a factor of 4.”); 
decoding, by the audio communication system, the received packets to a sequence of blocks of a raw audio signal (Figs 4 and 5; Par 80 – “An electronic device 102 (e.g., with an SBC decoder 104 and a PLC/lost packet reconstruction module 112) may begin decoding 402 an SBC encoded audio signal (e.g., a received wideband speech bit stream). The electronic device 102 may determine 404 whether a packet has been lost (e.g., not received, incorrectly decoded, etc.). If the electronic device 102 determines 404 that a packet has not been lost, the electronic device 102 may continue to decode an SBC encoded audio signal (e.g., a received wideband speech bit stream) until a lost packet is detected or determined 404.”); 
replacing, by the audio communication system, each missing packet in the sequence with a reduced-energy signal block (Par 92 – “FIG. 7B illustrates the generation of a zero-input response 752 b. When a lost packet 748 b is detected 750, the electronic device 102 may insert a number of zeros into the synthesis filter bank 110 in order to obtain a number of zero-input response samples 752 b. Inserting zeros into the synthesis filter bank 110 may generate zero-input response samples 752 b that residually reflect earlier decoded audio (e.g., , whereby the sequence of blocks of the raw audio signal comprises at least one reduced-energy signal block, wherein the reduced-energy signal block has a lower energy in comparison to remaining blocks of the raw audio signal (Par 86 – “For example, when the electronic device 102 (e.g., packet loss detector 106) detects a missing or lost packet following a correctly decoded packet, the electronic device 102 may input zeros (e.g., samples of zero) into the synthesis filter bank 110. The synthesis filter bank 110 may output a zero-input response, which may reflect some residual data from the previous frame.”), such that the reduced-energy signal block is distinguishable from remaining blocks of the received raw audio signal (Par 59 – “When an SBC packet is lost, the lost sub-band samples in the lost frame may be estimated with zero. With the sub-band samples set to zero, one or more synthesis filters may output a zero-input response. Since synthesis filter states may be reset to zero during synthesizing the zero-input response, the next frame reconstruction when a packet is correctly received may be a zero-state response.”; Par 92 – “FIG. 7B illustrates the generation of a zero-input response 752 b. When a lost packet 748 b is detected 750, the electronic device 102 may insert a number of zeros into the synthesis filter bank 110 in order to obtain a number of zero-input response samples 752 b. Inserting zeros into the synthesis filter bank 110 may generate zero-input response samples 752 b that residually reflect earlier decoded audio (e.g., voice or speech) samples, which may be stored in the history buffer 746 b.”); 
modifying, by the audio communication system, each reduced-energy signal block of the raw audio signal at one of a beginning boundary and an ending boundary (Fig. 7B; Par 89 – “For example, a number of zero-input response samples occupying the lost packet or frame (e.g., the beginning of the lost packet or frame) may be overlap-added 612 with a number of the last pitch period samples.”);
 shifting, by the audio communication system, the raw audio signal by a predetermined delay (Par 52 – “Thus, when the decoded or concealed frames are output to samples in the frame may be delayed by 3.75 msec to allow for potential modification on the 3.75 msec block. Accordingly, the first 6.25 msec samples in the concealed frame are preceded by the last 3.75 msec in the previous frame and the concatenated frame of 10 msec is finally drained to the output buffer.”). 

However, SHARMA fails to teach all the limitations recited in the independent claims 1, 14, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JONATHAN C KIM/Primary Examiner, Art Unit 2659